Citation Nr: 0713063	
Decision Date: 05/02/07    Archive Date: 05/15/07	

DOCKET NO.  03-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder. 

2.  Entitlement to service connection for a bilateral foot 
disorder, other than bilateral pes planus with plantar warts. 

3.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1971 to June 
1979.  He also had periods of service with the Naval Reserves 
between 1980 and 1995.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2006 at which time it was 
determined the veteran had submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a chronic low back disorder.  It was 
also determined that new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
left hip disorder had been received and service connection 
for a left hip disorder was granted.  The issues of service 
connection for a chronic low back disorder, a bilateral foot 
disorder other than bilateral pes planus with plantar warts, 
and service connection for a left leg condition was remanded 
for further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of its claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.

2.  The competent medical evidence of record does not 
establish a link between any current low back disability and 
the veteran's active service.  

3.  The competent medical evidence of record does not 
establish a causal connection between any current bilateral 
foot disorder, other than the service-connected bilateral pes 
planus with plantar warts, and the veteran's active service.  

4.  It is not shown that the veteran has a left leg 
disability attributable to his active service.  


CONCLUSIONSOF LAW

1.  The criteria for entitlement to service connection for a 
chronic low back disorder are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  The criteria for entitlement to service connection for a 
bilateral foot disorder other than pes planus with plantar 
warts, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The criteria for entitlement to service connection for a 
left leg disability are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with the claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

During the pendency of the appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  These five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the veteran has been provided with various 
communications from VA with regard to notification and 
assistance in the processing of his claim.  The notices 
include communications provided him in October 2004 and again 
in February 2006.  In the 2004 statement he was specifically 
told that he was to provide VA with any evidence or 
information he might have in his possession pertaining to his 
claims.  He was told what the evidence had to show to support 
his appeal and he was told how VA would help him obtain 
evidence for the appeal.  With respect to the Dingess 
requirements regarding the degree of disability or the 
effective date of the disability, he was not provided with 
such notice.  However, the Board finds this to be harmless, 
especially in light of the fact that the claims are being 
denied and there is therefore no need for consideration of 
questions regarding degree of disability or an effective date 
of a disability award.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A.  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A (setting forth 
the Secretary's various duties to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the record shows the 
veteran received compensation examinations from VA, to 
include a special joints examination with opinions as to the 
etiology of the claimed disorders in October 2006.  The 
examination report is thorough in nature and adequate for the 
purposes of deciding the claims.  There are both private and 
VA medical records in the claims folder and the Board finds 
that the medical evidence of record is sufficient to resolve 
the appeal at this time.  VA therefore has no further duty to 
provide additional examination or opinion.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board also notes that the veteran had the opportunity to 
provide testimony before the undersigned at a hearing in 
March 2004.  A transcript of the hearing proceedings is of 
record and has been reviewed.

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and to assist the veteran, and, thus, 
no additional assistance or notification is required at this 
time.  






Pertinent Laws and Regulations

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

When a veteran had active service for ninety (90) days or 
more, and certain chronic diseases, including arthritis, are 
manifest to a compensable degree of 10 percent or more within 
the first year following separation from service, service 
connection will be presumed for the condition.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006); accord Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 
2005); Shedden v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled American 
Veterans, supra; Coburn, supra.  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  



Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board provide reasons for rejecting 
evidence favorable to the veteran).  

The Board also notes that as a lay person, the veteran 
himself does not qualify to opine on matters requiring 
medical knowledge, such as the etiology of any current back 
disorder, left leg condition, or foot disorder other than pes 
planus.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a lay 
person is generally not capable of opining on matters 
requiring medical knowledge).

Service Connection for a Low Back Disorder

A review of the service medical records reveals that on one 
occasion in October 1976 the veteran was seen with complaints 
of low back pain for two days' duration.  An impression was 
made of muscle tension in the right lower quadrant.  

Also of record are VA progress notes dated from June 1993 
through December 1993 that were received in January 1994.  On 
one occasion in December 1993 when the veteran was seen with 
complaints of low back pain, it was noted he had degenerative 
joint disease.  During one clinical visit he complained of 
back pain which he stated began while in the Navy.  He 
indicated that he fell off a utility pole.

Received in February 1996 were medical records from another 
service department health clinic dated between August 1987 
and December 1995.  These revealed that the veteran suffered 
an on-the-job injury to his back in July 1989.  He reported 
that he was on a ladder and was trying to get away from some 
loose wires when he felt something pull in his hip, low back, 
and on the left side.  He was again seen in September 1991 at 
which time he reported that he pulled a muscle while opening 
an overhead door to a shop area.  A diagnosis was made of 
lumbosacral strain.

The veteran was seen on periodic occasions thereafter and was 
accorded a VA examination in July 2002.  At that time he was 
given a diagnosis of lumbar sprain.  It was noted that X-ray 
studies at that time were normal.  

At his hearing before the undersigned in March 2004, the 
veteran submitted a treatment report from a Dr. Stephen 
Ozanne, dated in December 2003.  The physician reported he 
had previously seen the veteran in June 1999.  It was 
reported the veteran first began having problems with his 
back in service in 1971 after an accidental fall from a 30-
foot pole.  It was stated this initial injury caused a mild 
amount of low back pain with minimal interruption of work 
ability.  Notation was made of another injury in 1976, when 
the veteran again fell from a 30-foot pole.  At that time he 
had a more severe episode of low back pain which kept him off 
work for six weeks.  It was stated the veteran had had 
problems with his back ever since.  The physician indicated 
that X-ray studies showed significant disc space narrowing 
and degenerative changes at the L4/L5 and L5/S1 levels.  A 
pertinent diagnosis was made of low back pain with 
degenerative disc disease.

Additional post service evidence includes report of a VA 
joints examination in October 2006.  The examiner stated the 
claims file was reviewed in conjunction with the examination.  
The veteran again referred to having fallen from a pole in 
service injuring his back.  He stated that in 1976 he fell 
from a pole for the second time and this time was placed in 
the hospital and was in traction for three weeks.  He 
returned to light duty and then gradually returned to regular 
duty.  Post service, he worked as an electrician at an 
arsenal.  He stated he periodically had back pain and would 
be placed on light duty until he was able to return to work.  
Clinical examination was conducted and pertinent impressions 
were made of lumbosacral disc disease at the L4/L5 level, 
neuroforaminal stenosis at the L5/S1 level, and degenerative 
arthritis manifested by facet arthropathy at the L5/S1 level.  

The examiner stated that he was asked to comment on 
Dr. Ozanne's statement that current back problems were 
related to the veteran's previous injuries.  The examiner 
opined that it was "speculation" as to whether any current 
back problems were related to the injuries reportedly 
sustained in service.  The examiner stated the current back 
disorder appeared to be degenerative disease and he believed 
it would be "speculation" to relate this to the reported 
injuries in service.

In view of the foregoing, the Board finds that the persuasive 
evidence is against the claim of service connection for a low 
back disorder.  The statement from Dr. Ozanne is based on 
history given him by the veteran.  The physician did not have 
the entire medical record available to him for review.  On 
the other hand, the VA examiner who evaluated the veteran in 
October 2006 had the entire claims folder, including the 
physician's statement, available for review and stated that 
it would be speculation at best to find that there was any 
kind of causal connection between current back problems and 
the veteran's active service many years ago.  Accordingly, 
the Board finds that probative evidence of record dictates 
against a finding that the veteran has back problems at the 
present time attributable to his active service in the 
1970's.

Service Connection for a Left Leg Disability

With regard to the claim for service connection for a left 
leg disorder, the Board notes that service connection is in 
effect for arthritis of the left hip.  A 10 percent 
disability rating has been in effect since December 12, 2000.  
Service connection is also in effect for bilateral pes planus 
with plantar warts.  A 30 percent combined disability rating 
has been in effect since 1998.  

The service medical records are without reference to 
complaints or findings indicative of the presence of a left 
leg disorder.  When the veteran was accorded the joints 
examination by VA in October 2006, again, as noted above, the 
claims file was reviewed by the examiner.  A pertinent 
impression was made of strain of the left hip.  The examiner 
opined that the veteran's "left leg and hip" are probably 
related somewhat to the veteran's lumbar disease.  While 
noting that it would be speculative to opine as to whether 
the back was secondary to injuries sustained in service many 
years earlier, the examiner added that "to relate the left 
leg to the inservice injury would be speculation."  Service 
connection may not be based on speculation or remote 
possibility.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (holding that a general and inclusive 
statement about the possibility of a link was not 
sufficient).  A review of the claims file reveals no medical 
opinion indicating a 50 percent probability or more of the 
likelihood between any current left leg disability, to 
include strain, and the veteran's active service many years 
ago.  The Board notes that there is also no medical opinion 
of record linking the currently diagnosed strain of the left 
leg with the service-connected left hip disorder or any other 
service-connected disability.  

Service Connection for a Bilateral Foot Disorder
Other than Bilateral Pes Planus with Plantar Warts

A review of the medical evidence of record discloses that 
service connection is in effect for bilateral pes planus with 
plantar warts.  A noncompensable evaluation has been in 
effect since June 1998.

A review of the medical evidence of record is without 
reference to findings and complaints indicative of the 
presence of a bilateral foot disorder other than pes planus 
with plantar warts either in service or for years following 
service discharge.  The post service medical evidence reveals 
that in April 2003 the veteran was seen on one occasion for a 
diagnosis of metatarsalgia, low grade.  Several months later 
in October 2003, he complained of right foot pain in the past 
six months, worse with prolonged walking.  An assessment was 
made at that time of Morton's neuroma.  

When examined by VA in February 2005, the only diagnosis made 
with regard to the feet was mild pes planus.  

At the time of the VA joints examination by VA in October 
2006, the veteran complained that he had pain in his feet 
since service.  He had recently had his calluses trimmed.  He 
had never had any surgery of the feet.  He claimed that the 
pain essentially began while wearing ill-fitted shoes in 
service.  He stated that while in service he had excision of 
a plantar wart from the sole of his right foot.  He continued 
to have periodic calluses in both feet, with the right being 
worse.  X-ray studies of the feet in July 2002 reportedly 
showed calcaneal spurring.  The examination impressions 
included:  Hammertoes of the right foot; and calluses of both 
feet, noted as having been treated.  The examiner stated that 
the veteran had been treated for plantar disease in service 
and in fact had had a callus surgically removed.  It was the 
examiner's opinion that it was as likely as not that "this is 
a continuation" of the disease he had in service.  

In view of the foregoing, while the VA examiner in 2006 
expressed the opinion there was a causal relationship between 
the veteran's calluses and his service-connected pes planus 
or plantar warts, he did not indicate such a relationship 
between the currently diagnosed hammertoes and the veteran's 
active service.  There is no medical opinion of record 
associating the currently diagnosed hammertoes with the 
veteran's active service.  Consequently, service connection 
for a foot disorder other than the service-connected 
bilateral pes planus with plantar warts is denied.  The Board 
appreciates the veteran's sincere contentions regarding the 
cause of his current back, left leg, and foot disorders.  
However, as noted above, as a lay person he is not 
professionally competent to opine on matters that require 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183 
(1997) (a lay person is 



						(Continued on next page)






generally not capable of opining on matters requiring medical 
knowledge), affirmed sub nom Routen v. West, 142 F. 3d 1434 
(Fed. Cir. 1998).  


ORDER

Service connection for a chronic low back disability is 
denied.

Service connection for a left leg disability is denied.

Service connection for a bilateral foot disorder other than 
bilateral pes planus with plantar warts is denied.

	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


